VALLIANT, J.
(dissenting). — That the plaintiff was arrested and prosecuted upon a charge of disturbing the peace when there was not the slightest pretext for such a charge appears very clearly from the evidence. When the circumstances show an entire absence of cause, they may, in connection with the arrest and prosecution, afford a source from which the jury may draw the inference of malice. Under the evidence in this case, whatever other grievance the defendant may have had against the plaintiff, they certainly had no ground to charge him with being a vagrant or a disturber of the peace.
If he was a trespasser on their premises, his trespass consisted only in being there and soliciting trade when he had been ordered away, but he was quiet and peaceable. If he was a trespasser on defendant’s premises, they had a right to eject him, and to that end they might call a police officer to put him out. But in putting him out they could lawfully use no more force or inflict upon him no more injury than was necessary to effect his expulsion from the premises. After putting him out they had no more right to carry him to the police station or imprison him than they would have had to beat him.
The testimony tended to show that the defendants did not merely ask the assistance of the police to put the .plaintiff off their premises, but requested his arrest, and accompanied the policeman with the plaintiff to the station, and when he gave bail and was released, they caused him to be again arrested and forced to go to the station. The next morning when he appeared before the police court in compliance with the condition of his bail bond, he was confronted with two *397charges, one of vagrancy under a peculiar city ordinance which essayed to convert a mere trespasser into a vagrant, and the other of ,a breach of the peace, both charges, as applied to the plaintiff’s conduct, being purely fanciful. He was convicted in the police court on the vagrancy charge, but the judgment was reversed in this court, which it finally reached. On the charge of disturbing the peace he was acquitted in the police court, and this suit is for satisfaction for that prosecution.
The theory on which the trial court probably acted in giving the instruction, for a nonsuit was that there was no evidence to connect the defendants with the prosecution. There was no direct evidence that the defendants preferred the charge of disturbing the, peace against the plaintiff, but the circumstances so strongly indicated it that there can be but little doubt that it was done at their instance. At all events the circumstances so pointed to the defendants as to demand of them proof to the contrary. The answer of the corporation admits that the individual defendants were a committee of the corporation and acting by its direction, and avers that while they were endeavoring to enforce the order of the corporation, “the plaintiff used violent and unseemly language calculated to provoke a breach of the peace and did willfully disturb the peace by violent, tumultuous and offensive conduct....... that he was arrested solely on account of such unlawful disturbance and for the purpose of removing him from said premises, where he was engaged in said unlawful acts....... and defendant alleges that its action in the matter of said arrest and prosecution was solely for the purpose of protecting the property rights of the exchange, and that it was advised by counsel, to whom all the facts were submitted, that this defendant, as the owner of said premises, had the right to exclude plaintiff and all others not members of the exchange from using the Chamber of Commerce building for their pri*398vate business and that plaintiff was guilty of the said charge against him.” What is that but a plea of confession and avoidance ?
The evidence was to the effect that when the policeman was asked to make the arrest he asked “Who is responsible ?” and the answer was “The Exchange.” Then the policeman said, “I will arrest him.” It was also in evidence that Mr. Judson was the attorney for the corporation and that he assisted in the prosecution of the vagrancy case in Judge Stevenson’s court, and that Mr. Ashley Olover who was not the official prosecuting attorney for the city, prosecuted the plaintiff in the trials on both charges, but it does not appear who employed Mr. Olover. The evidence showed that the defendant put the machinery of the criminal law into motion against the plaintiff, and that it resulted in his being unlawfully arrested and prosecuted on a charge of which there was no evidence of his guilt and nothing to justify a belief on defendant’s part that he was guilty.
The man who puts the machinery in motion should be held liable for the consequences unless he can show that some other hand directed it after he let go. In my opinion the court erred in taking the case from the jury. Eor these reasons I am compelled to dissent from the conclusions of the majority of the court.